Filed 8/17/22 Shustak Reynolds & Partners v. Weisbord CA4/1
                 NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




                COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                                 DIVISION ONE

                                         STATE OF CALIFORNIA



SHUSTAK REYNOLDS & PARTNERS,                                         D079169
P.C.,

         Plaintiff and Respondent,
                                                                     (Super. Ct. No. 37-2019-
         v.                                                          00066060-CU-BC-CTL)

JOSHUA WEISBORD et al.,

         Defendants and Appellants.


         APPEAL from a judgment of the Superior Court of San Diego County,
Richard S. Whitney, Judge. Affirmed.
         The Nalu Law Firm, Michael Nalu; Williams Iagmin and Jon R.
Williams for Defendants and Appellants.
         Shustak Reynolds & Partners and Paul A. Reynolds for Plaintiff and
Respondent.
         Defendants Joshua Weisbord (Joshua) and his father Barry Weisbord
(Barry) (collectively, the Weisbords) appeal the trial court order and resulting
judgment affirming an arbitration award of $322,152.43 (Arbitration Award)
for plaintiff Shustak Reynolds & Partners, P.C. (Shustak or Law Firm), the
former attorneys of Joshua in a third-party action. The Weisbords contend
the trial court erred in refusing to vacate the Arbitration Award on the
grounds the arbitrator abused her discretion in declining to (1) continue the

arbitration hearing (Code Civ. Proc., § 1286.2, subd. (a)(5))1 and (2) hear
material evidence (ibid.).
      As we explain, we conclude the trial court did not err in denying the
Weisbords’ motion to vacate the Arbitration Award. We therefore affirm the
judgment.
            FACTUAL AND PROCEDURAL BACKGROUND
      A. Overview
      In January 2017, Joshua filed an action against his former employer
titled Weisbord v. Turtle Beach Corporation, et al. (San Diego County
Superior Court case No. 37-2017-0014483-CU-WT-CTL (Wrongful
Termination Lawsuit)). Attorney Howard Rosen filed the Wrongful
Termination Lawsuit and represented Joshua until early 2019. Shortly
thereafter, Joshua retained Shustak to represent him in the Wrongful
Termination Lawsuit and on April 3, 2019 entered into a written fee
agreement with the Law Firm (Fee Agreement).
      Shustak represented Joshua for about seven months. Joshua fell
behind in payments to Shustak, which led to a fee dispute and ultimately, to
the Law Firm substituting out of the Wrongful Termination Lawsuit in
November 2019 for nonpayment of fees. In December 2019 Shustak filed the
instant action in San Diego County Superior Court to recover its fees.
      In March 2020, Shustak submitted an arbitration demand to JAMS,
after Joshua filed a cross-complaint against the Law Firm. On August 12,
2020, the parties stipulated to arbitrate their “entire” fee dispute on

1    Unless otherwise indicated, all further statutory references are to the
Code of Civil Procedure.


                                        2
November 16 through 20, 2020. Two days later, the trial court signed the
stipulation and ordered the parties into arbitration, but agreed to retain
jurisdiction to adjudicate any post-arbitration matters. The arbitration of the
fee dispute took place as scheduled in November 2020, which led to the
Arbitration Award against the Weisbords. This appeal followed after the
trial court affirmed the Award in March 2021.
      B. Fee Agreement
      Under the Fee Agreement, Joshua agreed to pay Shustak its usual and
customary rates for legal work it performed in the Wrongful Termination
Lawsuit; to pay 12 percent interest on any aged, unpaid invoices; and to
reimburse Shustak for all costs and disbursements it advanced on his behalf.
The Fee Agreement also provided that Barry would pay “ ‘all or a portion of
the legal fees, costs and disbursements incurred in connection with’ ” the
Wrongful Termination Lawsuit. Joshua paid Shustak a $50,000 retainer.
      The Fee Agreement also included a dispute resolution section. It
provided in part that, if a fee dispute arose between Joshua and Shustak,
Joshua had the right to have the dispute submitted to final and binding
arbitration through the San Diego County Bar Association; and that if
Shustak had a fee dispute with Joshua, it would request he voluntarily
submit to final and binding arbitration, but if he refused, Shustak could file
an action in either the San Diego County Superior Court or the United States
District Court for the Southern District of California. The Fee Agreement
further provided the parties agreed to submit to “final and binding




                                       3
arbitration” any dispute in which Joshua alleged Shustak “acted

negligently.”2
      On October 2, 2019, about six months after Joshua entered into the Fee
Agreement, Barry signed a personal guarantee agreeing to be responsible for
all of Shustak’s invoices in the Wrongful Termination Lawsuit. Shustak
sought the guarantee after Joshua “fell behind” on payments to the Law
Firm. Thereafter however, neither Joshua nor Barry made any additional
payments to Shustak.
      C. Superior Court Action (Fee Dispute)
      Due to nonpayment of fees, Shustak substituted out of the Wrongful
Termination Lawsuit on or about November 22, 2019. Prior to its motion to
withdraw, Shustak sent Joshua a notice of his right to binding fee arbitration
with the San Diego County Bar Association, after Joshua failed to file an
application for arbitration.
      Shustak filed the instant action against the Weisbords on December 12,
alleging causes of action for breach of contract, breach of personal guarantee,
quantum meruit, and account stated. Shustak asserted that the Weisbords
then owed the Law Firm in excess of about $288,000. On February 24, 2020
the Weisbords answered the complaint and Joshua filed a cross-complaint for
breach of contract, breach of the covenant of good faith and fair dealing, and
breach of fiduciary duty.
      In response to the cross-complaint, Shustak on March 2 filed a motion
to compel arbitration and stay the superior court action. In support, Shustak


2     The Fee Agreement also stated in boldface, capital letters (omitted
here): “By signing this Agreement, we jointly agree to have any issue of legal
malpractice decided by a single, neutral arbitrator and we jointly are waiving
our right to a jury or court trial.”


                                       4
argued Joshua’s cross-complaint triggered the mandatory arbitration
provision in the Fee Agreement because Joshua complained about the
“professional services” rendered by the Law Firm. The hearing on that
motion was set for September 4.
      Shustak also submitted an arbitration demand to JAMS in an action
titled Shustak Reynolds & Partners, P.C. v. Joshua Weisbord and Barry
Weisbord (JAMS case No. 1240023924” (Arbitration Action)). Pursuant to
JAMS’ joint arbitrator process, on or about April 27 Abby Silverman was
appointed as sole arbitrator and was confirmed by the parties.
      D. Arbitration Action
      On June 12, while Shustak’s motion to compel arbitration was pending
in the superior court, the parties and their counsel participated in a
conference call with Silverman and selected hearing dates of November 16
through 20, 2020. Silverman noted Shustak already had submitted its claims
to JAMS, and that the Weisbords would “submit their response and counter
claims, if any, five business days after the Superior Court’s ruling on the
Motion [to compel arbitration set for hearing on September 4].” When the
parties selected the November hearing dates, the trial in the Wrongful
Termination Lawsuit was set for October 2020.
      On August 12, 2020, the parties stipulated their “entire dispute,
including all claims asserted in the complaint and cross-complaint” in the
superior court action, would be resolved by “final and binding arbitration
before JAMS in the pending JAMS arbitration.” The stipulation confirmed
that the Arbitration Action would be heard on November 16 through 20.
      In addition, the stipulation provided the September 4 hearing on
Shustak’s motion to compel arbitration would be vacated; the superior court
action would be stayed “pending the conclusion of the JAMS arbitration for



                                       5
purposes of either side pursuing any post-arbitration proceedings before
JAMS”; following the conclusion of arbitration, the parties would “advise the
Court whether any post-arbitration matters shall be addressed”; and the trial
court would retain jurisdiction over the parties “to adjudicate any post-
arbitration matters.” On August 14, 2020, Judge Whitney entered an order
adopting the terms of the parties’ stipulation, thus staying the superior court
action.
      Also on August 14 in the separate Wrongful Termination Lawsuit, due
to the ongoing pandemic Judge Strauss—on the court’s own motion—

continued the trial date in that action from October 2020 to March 2021.3
      On August 25, the Weisbords filed an answer and Joshua a cross-

complaint4 in the Arbitration Action. Joshua’s cross-complaint included a
negligence cause of action as well as the same three causes of action he had
alleged in his filing in the superior court.




3     According to the Register of Actions in the Wrongful Termination
Lawsuit (attached as an exhibit in opposition to the Weisbord’s Motion to
Vacate the Arbitration Award), Judge Strauss continued the trial in the
Wrongful Termination Lawsuit to February 26, 2021.
      For reasons that are unclear, the orders filed in the Arbitration Action,
the pleadings filed in the superior court to affirm the award, and the
Weisbords’ appellate brief states the trial was continued to March 2021.
      Whether the trial was continued to February or March 2021, both dates
were after the already scheduled November 2020 arbitration hearing, and
thus this discrepancy does not impact the conclusions we reach in this
appeal. For ease of reference we use the March 2021 date.
4     The arbitrator noted the JAMS’ “convention” was to refer to claims in a
cross-complaint as “Counterclaims” and deemed Joshua’s claims as “non-
compulsory.”


                                         6
            1. Continuance of the Arbitration Action
      On September 16, the Weisbords sought a continuance of all claims in
the Arbitration Action “to a date after the jury trial” in the Wrongful
Termination Lawsuit. Shustak opposed the continuance of its claims, but not
Joshua’s claims against the Law Firm.
      In Silverman’s Interim Status Conference Report and Order dated
September 22 (September 22 Order), the arbitrator noted the Weisbords’
request for a continuance of all claims had been “thoroughly argued” and the
Weisbords had the burden to show “good cause” for the continuance.
      The September 22 Order included a lengthy summary of the request for
continuance. The arbitrator acknowledged that on June 12, when the parties
agreed to the November arbitration hearing dates, the trial in the Wrongful
Termination Lawsuit was to commence “in October 2020.” However,
“through no fault of [the Weisbords],” and because of the shutdown in the
superior courts caused by the pandemic, the trial in the Wrongful
Termination Lawsuit was ultimately continued to March 2021.
      The September 22 Order continued: the Weisbords allege negligence as
an affirmative defense and “negligence is the thrust of [Joshua’s]
Counterclaims. They argue that . . . if the [arbitration] goes forward in
November they will be deprived of a jury verdict in the Turtle Beach litigation
that could mitigate their losses by recovering damages and attorney fees in
that case; they run the risk of inconsistent rulings related to either fees or
negligence; and they will be subject to the argument that the tort damages
claimed are speculative.”
      In opposition, Shustak argued the Weisbords should have known on
June 12⎯when they agreed to the arbitration dates⎯that it was likely there
would be additional delays in the trial of the Wrongful Termination Lawsuit



                                        7
due to the pandemic. Shustak also asserted that by August 25, when the
Weisbords filed their affirmative defenses and Joshua his claims against
Shustak in the Arbitration Action, they knew the trial date in the Wrongful
Termination Lawsuit had been continued to March 2021, well after the
upcoming November arbitration hearing. To enforce the policy of arbitration
as an efficient and cost effective adjudication of disputes, Shustak argued the
continuance of its claims should be denied.
      In her order, Silverman recognized she had discretion to continue the
arbitration and that in exercising such discretion she was required to
“balance the promise of a swift, efficient and just outcome from arbitration
against the prejudice to the moving parties.” Examining first the timing of
the Weisbords’ request for a continuance, the arbitrator noted it came less
than a month after they had agreed to arbitrate the “entire dispute.”
      Silverman next examined the benefits the Weisbords argued supported
their request for a continuance. The arbitrator found these alleged
benefits⎯“mitigating damages” and avoidance of “potential inconsistent
verdicts” and “speculative” damages”⎯“uncertain outcomes in terms of their
likelihood and their timing.” She thus found the “speculative benefits” for a
continuance did not outweigh the “prejudice to all parties from the certain
delay, inconvenience, additional costs and dislocation from a five month
continuance.”
      Silverman also addressed whether the continuance was warranted due
to the pandemic. The arbitrator acknowledged those effects were outside the
Weisbords’ control, but noted the timing of the filing of the pleadings
providing the justification for the continuance was within their control. As
such, in “balancing the equities” the arbitrator found the “effect of the
pandemic is not persuasive,” and ruled the Weisbords failed to meet their



                                        8
burden to demonstrate sufficient cause justifying a continuance of the
Arbitration Action.
      The September 22 Order was made “without prejudice” of the parties
agreeing to continue the hearing on Joshua’s claims against Shustak. As
requested by the parties, on September 30 Silverman entered an order
withdrawing Joshua’s claims. Shustak agreed to toll the applicable statute of
limitations as to “all claims in the Counterclaim from the date of this Order
to April 31, 2021.” The parties also agreed that if, during the tolling period or
thereafter, Joshua reasserted his claims against Shustak, “for judicial
economy” they would be submitted to binding arbitration in JAMS and to the
extent possible, would be adjudicated by Silverman.
              2. Dispute Concerning Attorney Witnesses on the
                 Weisbords’ Witness List
      On September 11, 2020, Shustak filed a motion asking the arbitrator to
compel the Weisbords to produce documents and/or limit witness testimony.
The motion was the result of a discovery dispute between the parties that
arose after the Weisbords identified five or six attorneys as witnesses they
expected to testify at the arbitration hearing and listed 266 documents on a
privilege log that were “communications” between the Weisbords and these

attorneys.5
      In its motion, Shustak argued it would be unfair for the Weisbords to
present the testimony of the attorney witnesses while at the same time



5     Silverman noted the five attorneys were Mr. Rosen, Joshua’s first
attorney of record in the Wrongful Termination Lawsuit; John Mayers, who
worked with Shustak and jointly represented Joshua in that Wrongful
Termination Lawsuit; a personal business lawyer of the Weisbords; and Steve
Glickman and his associate, who were the successor lawyers in the Wrongful
Termination Lawsuit after Shustak withdrew as counsel of record.


                                       9
preventing the Law Firm from obtaining discovery of documents relevant to
these witnesses. In support, Shustak argued that the attorney testimony
would likely involve the “quantity and quality” of Shustak’s work on behalf of
Joshua in the Wrongful Termination Lawsuit, which was the “core” of the
parties’ Fee Dispute.
      The Weisbords responded the 266 documents were protected from
disclosure by the attorney-client privilege and the attorney witnesses could
testify about Shustak’s fees and any set-offs without revealing confidential
information.
      After receiving additional briefing from the parties, on October 8
Silverman granted in part Shustak’s motion, giving the Weisbords the option
of either (1) producing the requested documents of the attorney witnesses the
Weisbords intended to call; or (2) removing the attorneys from their witness
list. The arbitrator reasoned the Weisbords would “likely” elicit testimony
from these witnesses in an attempt to show that the Weisbords did not get
the “benefit of their bargain, that Shustak’s work was subpar, that it
overpromised, and that it overbilled” them. The arbitrator could not
“envision a scenario where the five attorneys can circumscribe their
testimony about fees and set-offs without revealing their communications
with the Weisbords.”
      Silverman also noted the law required her to balance “the sanctity of
the attorney client privilege with principles of fundamental fairness” when,
as here, the client and attorneys have “interacted” on the “subject of
litigation.” Balancing these interests, the arbitrator found “fundamental
fairness requires a finding that the Weisbords impliedly waived the attorney
client privilege when [they] informed Shustak that [they] would call five or
six former and current attorneys to testify at the Arbitration Hearing.”



                                      10
      Silverman, however, noted the implied waiver was limited and applied
only “to testimony given in preparation for and presentation in this
Arbitration and to documents that are on the Weisbords’ privilege log.” The
Weisbords ultimately elected not to call any of the attorney witnesses.
            3. Final Award
      The arbitration hearing took place as planned on November 16 through
20. The parties agreed the hearing would be unreported and the hearing was
conducted remotely on the JAMS platform. The following witnesses agreed to
provide testimony at the arbitration: For the Weisbords: Joshua, Barry, and
their retained attorney fees expert, Kim Karelis; and for Shustak: Erwin
Shustak, George Miller, and Paul Reynolds.
      On December 22, Silverman issued an eight-page final award, as
modified (Final Award). The Final Award set out Shustak’s claims against
the Weisbords, and the Weisbords’ affirmative defenses against the Law
Firm, including lack of consideration on the personal guarantee signed by
Barry and set-off on the contract claims.
                  a. Factual Findings
      Shustak was the second attorney of record in the Wrongful
Termination Lawsuit, after Mr. Rosen withdrew from Joshua’s
representation in early 2019. Throughout Shustak’s representation of
Joshua, it was understood that Barry would pay the fees under the terms of
the Fee Agreement. Barry did so until October 2019.
      Barry initially paid Shustak’s invoices within a few days of receipt. In
June 2019, Shustak began providing invoices twice each month, and “agreed
to accept as timely payments made within 30 days of receipt.” Other than
Joshua questioning an entry on a September 19 invoice when Shustak billed
for three attorneys’ participation in a single mediation session, there was “no



                                      11
evidence that either of the Weisbords questioned the amount of the overall
fees.”
         The Wrongful Termination Lawsuit had been “contentious” even before
Shustak substituted into the case, as a discovery referee had been assigned, a
cross-complaint was pending against Joshua, and “Shustak inherited
voluminous and not well organized records.” Once in the case, Mr. Miller was
the “lead lawyer” and he enlisted other Shustak attorneys including Mr.
Reynolds, a paralegal, and others to assist as needed. Shustak defended and
brought discovery motions, appealed the rulings of the discovery referee,
defended a dispositive motion and sanctions motions, took and defended
depositions, prepared for and participated in a meditation, and geared up for
trial.
         Joshua was “involved in all aspects of the case” including participating
in “most meetings about strategy and priority”; “held strong opinions” about
the case; and “harbored unusual animosity and distrust” of legal counsel of
his former employer. Until August 26, 2019, the day of the mediation, there
was no evidence Joshua was dissatisfied with Shustak’s representation,
including the firm’s responsiveness to his concerns and the invoices it
generated.
         After the mediation, the relationship between Shustak and the
Weisbords “changed” and not for the better. Specifically, based on conflicting

testimony concerning the mediation,6 Shustak’s evaluation of the merits and
the value of Joshua’s case were different from those held by Joshua. Both
Joshua and Barry testified during the arbitration that they were “angry and


6    The parties agreed to waive the law preventing the disclosure of
communications and writings made in connection with and during a
mediation. (See Evid. Code, § 1115 et seq.)


                                         12
disappointed” by the mediation. Mr. Shustak testified that he also was
disappointed by the outcome of the mediation because he did not think the
Weisbords understood the opportunity it presented. Post-mediation
communications from Shustak to the Weisbords extolled the benefits of
settlement and warned of the “financial, emotional and reputational toll” if
Joshua lost at trial. Joshua, however, pressed Shustak to continue trial
preparation and on October 7, he called off all settlement efforts, while
acknowledging the “risks” of continuing the Wrongful Termination Lawsuit
against his former employer.
      After the unsuccessful mediation, the parties commenced expert
discovery and continued trial preparation. Because of mounting fees,
Shustak requested an additional retainer of $150,000. Joshua assured
Shustak his father would pay the retainer, but none was ever paid.
      In late September 2019, the trial in the Wrongful Termination Lawsuit
was continued to January 6, 2020 and subsequently to March 2021, due to
the pandemic and the inability of the superior courts to conduct jury trials.
Shustak’s October 2, 2019 invoice shows a partial payment of the September
19 invoice and for the “first time” an unpaid balance aged over 30 days of
about $36,000. The October 21 and November 6 invoices show the aged
receivables increased to about $70,000 and $164,000, respectively, and the
latter invoice showed Shustak then was owed about $288,000. Internal
emails from Shustak showed “concern over payment.” Joshua’s emails
encouraged the Law Firm to continue with trial preparation, “while the
Weisbords’ messages to each other demonstrate[d] a lack of confidence in the
Firm.”
      The parties’ differing views regarding the value of the Wrongful
Termination Lawsuit and its handling came to a head on November 4 when



                                      13
Mr. Shustak wrote the Weisbords that, unless they paid by November 7 the
outstanding balance owed the Law Firm, it would cease work on the
Wrongful Termination Lawsuit. When Shustak received neither a payment
nor a response, it informed the Weisbords that it would stop “all but the most
critical work” and move to withdraw as counsel of record. The Law Firm
petitioned for a stay of the trial and moved to withdraw as counsel of record.
On November 22, the trial court denied the stay but granted the motion to
withdraw.
                   b. Damages
      Silverman found Shustak proved by a preponderance of the evidence
that the Weisbords breached the Fee Agreement and rejected the Weisbords’

affirmative defenses, none of which they raise as error on appeal.7
      On the issue of damages, the arbitrator found (1) the entries on
Shustak’s final invoice were not unconscionable charges; (2) the Weisbords
did not contest any billings until the meditation, when they questioned the
need for three Shustak attorneys to attend; (3) Shustak accommodated this
concern by writing-off the entries of Mr. Miller for the meditation; and (4) any
billing errors⎯including duplicative charges⎯could be reversed (with
interest repaid) but such errors were “not evidence of unconscionability.”
(Italics added.)
      Silverman awarded Shustak damages as follows: legal fees of $288,218
from April 3 to November 22, 2019; costs of $5,888.43; prejudgment interest
of $30,913 through December 20, 2020; less $2,612.50 (for a stipulated


7      A “court’s power to correct or vacate an erroneous arbitration award is
closely circumscribed.” (Moshonov v. Walsh (2000) 22 Cal.4th 771, 775-776.)
In this case, the Weisbords limit their claims of error on appeal to subdivision
(a)(5) of section 1286.2, as discussed post.


                                      14
duplicative time billing entry identified during the arbitration hearing); for a
total award of $322,152.43 (i.e., the Arbitration Award).
      E. Affirmance of the Arbitration Award
      Shustak sought to confirm and the Weisbords to vacate/correct the
Arbitration Award. The competing motions were heard by Judge Whitney on
March 19, 2021.
      At the March 19 hearing, the Weisbords argued the Arbitration Award
should be vacated because Joshua’s claims for negligence and breach of
fiduciary duty were “intertwined” with the Wrongful Termination Lawsuit,
as they claimed Shustak’s work in the Wrongful Termination Lawsuit had
been “deficient” and had to be “redo[ne]” by successor counsel. The Weisbords
further argued that through “no fault of [their] own,” the arbitrator had
heard only about “half” of the evidence of the parties’ Fee Dispute because the
arbitrator had refused their request to continue the Arbitration Action until
after the trial in the Wrongful Termination Lawsuit was complete; and that
as a result, they were prejudiced by not being able to call their attorneys
witnesses to testify, as to do so would risk disclosure of attorney-client
communications.
      Shustak asserted the trial court’s review of the Arbitration Award was
severely limited including the arbitrator’s decision refusing to continue the
proceeding. The Law Firm also asserted that on August 12 the Weisbords
had agreed to have the parties’ “entire dispute” resolved through arbitration;
and on August 25, when the Weisbords filed their answer and Joshua his
claims against Shustak in the Arbitration Action, they knew that Judge
Strauss already had continued the trial in the Wrongful Termination Lawsuit
to March 2021. The Law Firm further maintained that when the arbitrator




                                       15
refused to continue the proceeding, Joshua withdrew his claims subject to
having them arbitrated in the future.
      In its March 19 minute order Judge Whitney affirmed his earlier
tentative to deny the motion to vacate the Arbitration Award. As relevant in
this appeal, the trial court found that, while the Weisbords did not cause the
delay in the trial of the Wrongful Termination Lawsuit, “due to the COVID
pandemic” they “knew of the delay before [Joshua] filed [his] cross-complaint”
in the Arbitration Action. (Italics added.) The trial court also found the
arbitrator properly balanced the interests of the parties when considering
whether to grant the continuance; and that Joshua, in any event, was not
“substantial[ly] prejudice[d]” by the arbitrator’s denial of the continuance
because he still had the right to arbitrate his claims against Shustak.
                                 DISCUSSION
      A. Review of an Arbitrator’s Decision
      “California law favors alternative dispute resolution as a viable means
of resolving legal conflicts. ‘Because the decision to arbitrate grievances
evinces the parties’ intent to bypass the judicial system and thus avoid
potential delays at the trial and appellate levels, arbitral finality is a core
component of the parties’ agreement to submit to arbitration.’ ” (Richey v.
AutoNation, Inc. (2015) 60 Cal.4th 909, 916 (Richey).)
      Judicial review of an arbitration award is limited to “circumstances
involving serious problems with the award itself, or with the fairness of the
arbitration process.” (Moncharsh v. Heily & Blase (1992) 3 Cal.4th 1, 12
(Moncharsh); see Heimlich v. Shivji (2019) 7 Cal.5th 350, 367 (Heimlich).)
Courts therefore “will not review the validity of the arbitrator’s reasoning.
[Citations.] Further, a court may not review the sufficiency of the evidence
supporting an arbitrator’s award. [Citations.] [¶] Thus, it is the general rule



                                        16
that, with narrow exceptions, an arbitrator’s decision cannot be reviewed for
errors of fact or law.” (Moncharsh, at p. 11; Jones v. Humanscale Corp.
(2005) 130 Cal.App.4th 401, 408 [“To promote [arbitration], the law
minimizes judicial intervention in the proceedings, in part, by the doctrine of
arbitral finality.”].)
       Section 1286.2, part of the California Arbitration Act (§ 1280 et seq.),
sets forth grounds for vacating an arbitration award. Subdivision (a) of
section 1286.2 provides in relevant part: “[T]he court shall vacate the award
if the court determines any of the following: [¶] . . . [¶] (5) The rights of the
party were substantially prejudiced by the refusal of the arbitrators to
postpone the hearing upon sufficient cause being shown therefor or by the
refusal of the arbitrators to hear evidence material to the controversy . . . .”
(§ 1286.2, subd. (a)(5); see SWAB Financial v. E*Trade Securities LLC (2007)
150 Cal.App.4th 1181, 1195-1196 (SWAB) [section 1286.2 “is an exception to
the general rule precluding judicial review” of an arbitration award]; Hall v.
Superior Court (1993) 18 Cal.App.4th 427, 439 (Hall) [“Section 1286.2,
subdivision (a)(5) is a safety valve in private arbitration that permits a court
to intercede when an arbitrator has prevented a party from fairly presenting
its case.”].)
       We review de novo a trial court’s order denying a petition to vacate an
arbitration award. (Richey, supra, 60 Cal.4th at p. 918, fn. 1; SWAB, supra,
150 Cal.App.4th at p. 1196 [applying de novo review to a trial court’s order
vacating or correcting an arbitration award].) However, to the extent a trial
court’s ruling on an arbitration award is based on a determination of
disputed material facts, we apply the substantial evidence test. (SWAB, at
p. 1196; Malek v. Blue Cross of California (2004) 121 Cal.App.4th 44, 55-56.)




                                        17
      B. Continuance of the Arbitration Action
            1. Guiding Principles
      As the trial court and arbitrator in the instant case correctly observed,
the decision whether to continue an arbitration lies in the first instance with
the arbitrator. Section 1282.2 provides in part:
         “Unless the arbitration agreement otherwise provides, or
         unless the parties to the arbitration otherwise provide by
         an agreement which is not contrary to the arbitration
         agreement as made or as modified by all the parties
         thereto: [¶] . . . [¶] (b) The neutral arbitrator may adjourn
         the hearing from time to time as necessary. On request of
         a party to the arbitration for good cause, or upon his own
         determination, the neutral arbitrator may postpone the
         hearing to a time not later than the date fixed by the
         agreement for making the award, or to a later date if the
         parties to the arbitration consent thereto.” (Italics added.)

      “ ‘Courts routinely construe the word “may” as permissive and words
like “shall” or “must” as mandatory.’ ” (Mijares v. Orange County Employees’
Retirement System (2019) 32 Cal.App.5th 316, 329; SWAB, supra, 150
Cal.App.4th at p. 1197 [“The word ‘may’ [in section 1282.2] is permissive
rather than mandatory.”].)
      “[W]hen, as here, an arbitrator exercises discretion in denying a
continuance request, there are two issues to be resolved in vacatur
proceedings. First, the trial court must determine whether the arbitrator
abused his or her discretion by refusing to postpone the hearing upon
sufficient cause being shown. Second, if there was an abuse of discretion, the
trial court must determine whether the moving party suffered substantial
prejudice as a result. Moreover, on appeal from the trial court’s order
granting or denying a request to vacate the arbitration award, our review is
de novo. In other words, . . . we must consider whether the arbitrators
abused their discretion and there was substantial prejudice in denying


                                      18
plaintiff’s continuance motion. Only if the arbitrators abused their discretion
and there was resulting prejudice could the trial court properly vacate the
arbitration award. As noted, in the face of disputed evidentiary matters, we
apply the differential substantial evidence test.” (SWAB, supra, 150
Cal.App.4th at p. 1198.)
            2. Analysis
      We independently conclude the trial court did not err in ruling the
arbitrator properly exercised her discretion in finding the Weisbords failed to
establish “good” or “sufficient” cause for a continuance. (See §§ 1282.2,
1286.2, subd. (a)(5); SWAB, supra, 150 Cal.App.4th at p. 1197 [recognizing
that “courts will not interfere in an arbitrator’s postponement decision if any
reasonable basis exists for the arbitrator’s ruling”]; see ibid. [“ ‘Because the
primary purpose for the . . . policy of favoring arbitration is to promote the
expeditious resolution of disputes, a court’s review of the arbitrator’s decision
to postpone or not postpone the hearing is quite limited.’ ”], quoting ARW
Exploration Corp. v. Aguirre (10th Cir. 1995) 45 F.3d 1455, 1463-1464.)
      As summarized ante, the Weisbords made their request for a
continuance on September 16, after they had agreed to submit their “entire
dispute” to arbitration on August 12, and after they filed their affirmative
defenses, and Joshua his claims against Shustak, in the JAMS arbitration on
August 25. Judge Whitney found the Weisbords knew before August 25 that,
due to the pandemic, the trial in the Wrongful Termination Lawsuit already
had been continued to March 2021. While the arbitrator recognized the trial
continuance was outside the Weisbords’ control, she found the timing of their
decision to file their “pleadings that provide the justification” for the
continuance request within their control.




                                        19
      Moreover, in “balanc[ing] the interests of the parties” in determining
whether “good” or “sufficient” cause existed for the continuance, the
arbitrator found the “benefits” of granting the continuance speculative and
the prejudice to all parties from about a five-month delay (until after the trial
in the Wrongful Termination Lawsuit purportedly would be concluded) real
and tangible. We find no abuse of discretion in this balancing of interests.
      First, at the time the arbitrator denied the continuance, there was no
way of knowing if the trial in the Wrongful Termination Lawsuit would
actually go forward in March 2021. Thus, unless the arbitrator was
clairvoyant, when she denied the continuance in September 2020 she had no
way of knowing whether, due to the pandemic, the multi-day trial would be
subject to even more delays, including as a result of the shutdown/reduced
operations of the superior courts and the difficulty then of empaneling a jury.
      Second, the arbitrator acted well within her discretion in finding the
benefits of a continuance speculative. According to the Weisbords, these
included “mitigating damages” and avoiding “potential inconsistent verdicts
and speculative claims for damages.” The arbitrator found these alleged
benefits to be “uncertain . . . in terms of their likelihood and their timing.”
We agree.
      The Wrongful Termination Lawsuit involved different parties and
claims than the Arbitration Action. The former was a lawsuit brought by
Joshua in 2017 against his prior employer. The latter was an action brought
by Shustak in December 2019 against Joshua and Barry, after the Law Firm
withdrew from its representation of Joshua in November 2019 for
nonpayment of fees.
      There is virtually no information in the record before us regarding the
Wrongful Termination Lawsuit, including at a minimum the complaint and



                                        20
cross-complaint of the parties therein.8 We thus find it difficult to evaluate
the argument advanced by the Weisbords that, because they were denied a
continuance of the Arbitration Action, they were “substantially prejudiced” in
the Wrongful Termination Lawsuit.
      Conversely, despite the paucity of information regarding the Wrongful
Termination Lawsuit, it appears that most, if not all, of the affirmative
defenses raised by the Weisbords in the Arbitration Action would have little
or nothing to do with the Wrongful Termination Lawsuit. For example, the
Weisbords argued in the Arbitration Action (1) the Fee Agreement was “void”
because (a) Mr. Miller failed to disclose his lack of jury trial experience prior
to the parties entering into the Agreement and (b) Shustak misrepresented
its intention to take the Wrongful Termination Lawsuit to trial if the case did
not settle; (2) the personal guarantee Barry signed agreeing to pay Shustak’s
fees was unenforceable for lack of consideration; and (3) Shustak engaged in
excessive and duplicative billing and billed for merely administrative
matters. It is not clear how any of these or related issues in the Arbitration
Action affected in any meaningful way the Wrongful Termination Lawsuit.
      Third, unlike the speculative benefits if the continuance was granted,
the arbitrator found “certain” the parties would be prejudiced by the “delay,
inconvenience, [and] additional costs” of continuing the Arbitration Action.
      We agree that a lengthy delay of the Arbitration Action would have
prejudiced the parties, and certainly Shustak. As the record here shows,
Shustak moved to arbitrate its Fee Dispute with the Weisbords in March

8    On or about December 20, 2021, Joshua filed a notice of appeal in the
Wrongful Termination Lawsuit. However, neither Joshua nor Shustak has
asked this court to take judicial notice of any matters arising from the
Wrongful Termination Lawsuit, and we discern no reason to do so on our own
motion.


                                        21
2020, after Joshua filed his cross-complaint in the superior court for breach of
contract, breach of the covenant of good faith and fair dealing, and breach of

fiduciary duty (but not for negligence).9 The parties thereafter agreed that
Silverman would act as arbitrator and in June 2020, that the arbitration of
Shustak’s claims against the Weisbords would commence on November 16.
In August, they further agreed that their “entire dispute” would be arbitrated
at the November hearing.
      Based on this agreement, the Fee Dispute between the parties was set
to be heard and decided about eight months after Shustak’s initial demand
for arbitration, promoting the important public policy of arbitration as a
“speedy” and “inexpensive” means of resolving their dispute. (See
Moncharsh, supra, 3 Cal.4th at p. 9.) However, a requested minimum five-
month delay in the Arbitration Action, until April 2021 at the earliest, would
undermine the “ ‘strong public policy in favor of arbitration’ ” (ibid.; Burton v.
Cruise (2010) 190 Cal.App.4th 939, 944 [it is axiomatic that California law
favors arbitrations “as a relatively quick and cost-effective means to resolve
disputes”]); and bring about “delays incident to a civil action” that arbitration
was designed to prevent (see Utah Constr. Co. v. Western Pac. Ry. Co. (1916)
174 Cal. 156, 159).
      Fourth, even if the arbitrator erred in refusing to grant the Weisbords’
request for a continuance, we conclude that alleged error did not
“substantially prejudice” them. (See § 1286.2, subd. (a)(5).) As noted, we


9      Although Joshua’s claims in the Arbitration Action included negligence,
the initial cross-complaint he filed in superior court did not include this cause
of action. Perhaps this can be explained by the requirement in the Fee
Agreement that the parties submit to “final and binding arbitration” any
dispute in which Shustak “acted negligently” and caused Joshua “damages.”
(Italics added.)


                                       22
discern little if any connection or nexus between the Wrongful Termination
Lawsuit and the Arbitration Action, such that the result in one case would
materially affect the other to the prejudice of the Weisbords.
      Additionally, the September 22 Order provided the parties could agree
to a continuance of Joshua’s claims. About a week later, per their agreement
the arbitrator entered an order withdrawing those claims, with Shustak
agreeing to toll until April 31, 2021 any applicable statute of limitations.
Joshua thus was in fact afforded a continuance of his claims, subject to the
requirement he arbitrate them in JAMS to promote “judicial economy.”
      For this additional reason, we independently conclude the trial court
did not err in refusing to vacate the Arbitration Award based on the
arbitrator’s exercise of discretion in denying the Weisbords’ continuance
request. (See SWAB, supra, 150 Cal.App.4th at p. 1200 [recognizing that
after a petition to compel arbitration has been granted and a lawsuit stayed,
“the arbitrator takes over” and “[i]t is the job of the arbitrator, not the court,
to resolve all questions needed to determine the controversy”].)
      Citing Kurwa v. Kislinger (2013) 57 Cal.4th 1097 (Kurwa) among other
authorities, the Weisbords argue Shustak’s agreement to toll the statute of
limitations, as part of the parties’ stipulation allowing Joshua to withdraw
his “non-compulsory” claims, violated California’s “one final judgment” rule,
inasmuch as the judgment entered in this case disposed of less than all of the
claims between them. We find this argument unavailing.
      Kurwa involved an agreement between the parties in which they
dismissed without prejudice their respective defamation claims and waived
the applicable statute of limitations “ ‘for such time as this case may come
back from appeal.’ ” (Kurwa, 57 Cal.4th at p. 1101, italics added.) Here,
conversely, Shustak merely agreed to toll the statute of limitations through



                                        23
April 2021, creating “the very real risk that an applicable statute of
limitations will run before the party [i.e., Joshua] is in a position to renew the
dismissed cause of action.” (See id. at p. 1106; see also ibid. [“But when the
parties agree to waive or toll the statute on a dismissed cause of action
pending an appeal, they establish an assurance the claim can be revived for
litigation at the appeal’s conclusion. It is that assurance—the agreement
keeping the dismissed count legally alive—that prevents the judgment
disposing of the other causes of action from achieving finality.” (First italics
added.)].)
      Given that the tolling period on Joshua’s claims ended more than a
year ago and the parties’ tolling agreement did not “assure[] the potential for
future litigation of the dismissed claims” (see Kurwa, supra, 57 Cal.4th at
p. 1104, italics added), we find Kurwa inapposite and reject the Weisbords’
argument the judgment entered in this case violated the “one final
judgment” rule (see also ibid. [“Dismissal of some counts without prejudice,
by itself, does not deprive a judgment of appealability, as ‘claims that are
dismissed without prejudice are no less final for purposes of the one final
judgment rule than are adjudicated claims.’ ”]).
      C. Presentation of Evidence
      The Weisbords next argue the trial court erred in refusing to vacate the
Arbitration Award because the arbitrator improperly conditioned the
testimony of former and successor attorneys of Joshua in the Wrongful




                                       24
Termination Lawsuit on the Weisbords’10 disclosure of alleged attorney-
client communications, including 266 documents pertaining to such
witnesses. Given the risk of disclosure, the Weisbords did not call any of the
attorney witnesses in the Arbitration Action.
            1. Governing Law
      The Supreme Court recently examined the scope of subdivision (a)(5) of
section 1286.2 and an arbitrator’s refusal to hear material evidence in
Heimlich, supra, 7 Cal.5th 350. In Heimlich, the Supreme Court reversed the
decision of the Court of Appeal vacating an arbitration award under
subdivision (a)(5) of section 1286.2 for failure to consider material evidence.
(Heimlich, at p. 356.) Although Heimlich noted the arbitrator incorrectly
concluded he lacked jurisdiction to award costs to the defendant under
section 998, the Supreme Court went on to hold the defendant was not
entitled to relief under subdivision (a)(5) of section 1286.2. (Heimlich, at
pp. 366-367.) Heimlich explained that “[m]ost legal errors in arbitration are
not reviewable” (id. at p. 367); and therefore, that “ordinary errors in ruling
on costs are not subject to correction, nor do they serve as a basis for vacating
an award” (ibid.).
      In rejecting the defendant’s contention⎯on which the Court of Appeal
had relied⎯that the arbitration award should be vacated under subdivision
(a)(5) of section 1286.2, Heimlich further explained: “The exceptions to the


10    As did the arbitrator, we will assume the privilege holders were Joshua
and Barry, despite the fact Joshua was the only named plaintiff in the
Wrongful Termination Lawsuit. We also note the Fee Agreement expressly
provided that, although Barry might pay “ ‘all or a portion of the legal fees,
costs and disbursements incurred in connection with [the Wrongful
Termination Lawsuit],’ ” Shustak, absent Joshua’s written permission, was
not to disclose any confidential or privileged information to Barry.


                                       25
limits on review of awards protect against error that is so egregious as to
constitute misconduct or so profound as to render the process unfair. The
Legislature has authorized ‘judicial review in circumstances involving serious
problems with the award itself, or with the fairness of the arbitration
process.’ ” (Heimlich, supra, 7 Cal.5th at p. 368.)
      Heimlich continued: “It follows that vacation of an award for
‘refusal . . . to hear evidence material to the controversy’ [citation] must rest
on more than a simple error in applying the rules of evidence. As
Schlessinger v. Rosenfeld, Meyer & Susman (1995) 40 Cal.App.4th 1096, 1110
noted, section 1286.2 subdivision (a)(5), ‘if not properly limited, could swallow
the rule that arbitration awards are generally not reviewable on the merits.’
The provision is not ‘a back door to Moncharsh through which parties may
[enter and] test the validity of legal theories of arbitrators.’ (Hall v. Superior
Court (1993) 18 Cal.App.4th 427, 438-439.) Instead, it was designed as a
‘safety valve in private arbitration that permits a court to intercede when an
arbitrator has prevented a party from fairly presenting its case.’ (Id. at
p. 439.) It comes into play, for example, when an arbitrator, without
justification, permits only one side to present evidence on a disputed material
issue. (See Moncharsh, supra, 3 Cal.4th at p. 13.)” (Heimlich, supra, 7
Cal.5th at p. 368.)
      Heimlich then provided the “paradigmatic example” of when an
arbitrator’s refusal to hear evidence will justify vacation of an award under
subdivision (a)(5) of section 1286.2. In Royal Alliance Associates, Inc.
v. Liebhaber (2016) 2 Cal.App.5th 1092 (Royal Alliance), a brokerage firm
settled a client’s claim regarding risky investments and then sought to have
an arbitration panel expunge the allegations from the broker’s public record.
At the hearing, the panel “allowed the broker to speak, unsworn and at



                                        26
length,” but denied the former client the “opportunity to cross-examine the
broker or to speak herself” ostensibly because the panel “felt itself too busy to
allow each side the opportunity to present evidence.” (Heimlich, supra,
7 Cal.5th at p. 369, citing Royal Alliance, at pp. 1097-1100.) Heimlich noted
the award in Royal Alliance was properly vacated because “ ‘the hearing was
not fair. The arbitrators gave [the brokerage] an unfettered opportunity to
bolster the written record but denied [the client] even a limited chance to do
the same.’ ” (Heimlich, at p. 369, quoting Royal Alliance, at p. 1110.)
      Heimlich compared its case to Royal Alliance, noting subdivision (a)(5)
of section 1286.2 did not “contemplate vacation of an award merely because
arbitrators refuse to consider evidence they find legally irrelevant, even if the
irrelevance determination rests upon an incorrect legal foundation.”
(Heimlich, supra, 7 Cal.5th at p. 369.) The Supreme Court ruled to conclude
otherwise and allow an arbitration award to be set aside under this statute
“whenever an erroneous legal ruling results in the exclusion of evidence
deemed important would undermine a foundation of the Arbitration Act, that
an arbitrator’s legal error ordinarily is not judicially reviewable.” (Id. at
p. 370.)
            2. Analysis
      As noted, the Weisbords argue the arbitrator prevented them from
presenting “evidence material to the controversy.” (See § 1286.2, subd.
(a)(5).) We disagree.
      First, as an initial matter we have no way of knowing if the testimony
of any of the attorney witnesses was “material” to the Fee Dispute between
the Weisbords and Shustak. (See § 1286.2, subd. (a)(5) [a court shall vacate
an award if the party was “substantially prejudiced . . . by the refusal of the
arbitrators to hear evidence material to the controversy”], italics added.)



                                        27
Other than the arbitrator’s very brief description regarding the likely
testimony the Weisbords would elicit from these witnesses⎯that Shustak’s
“work” was “subpar,” that it “overpromised” and “overbilled” the Weisbords,
and that they did not get the “benefit of their bargain”⎯we have no offers of
proof or anything similar to gauge the importance, if any, of the attorney
witnesses’ proposed testimony.
      Second, for similar reasons we have no way of determining whether the
Weisbords were “substantially prejudiced” by the arbitrator’s ruling. (See
§ 1286.2, subd. (a)(5).) The Weisbords did not include the privilege log or any
of the 266 documents listed on that log in the record (sealed or otherwise).
We thus have no way of analyzing whether the arbitrator erred in tethering
the attorney testimony to the Weisbords’ disclosure of these documents and

other potential confidential communications between attorney and client.11
      Third, the Weisbords offered the expert witness testimony of Mr.
Karelis, who, according to the arbitrator, did an “extensive analysis of the
reasonableness of the charges from the outset of [Shustak’s] representation”
of Joshua. Mr. Karelis testified that if the “fee agreement is an enforceable
contract the actual contract terms of the agreement govern the measure of
damages in the event of breach”; and that “charges for attorney time in
meetings with or requested by” Joshua were properly billed by Shustak. The
arbitrator found that other criticisms of Mr. Karelis regarding Shustak’s
billings, such as vague and duplicative entries, were “dealt with after client
inquiry.”


11    Moreover, the record is silent whether the Weisbords submitted any of
the 266 documents to the arbitrator for (in camera) review prior to her ruling,
or whether they asked the trial court to conduct such a review in connection
with their motion to vacate the Arbitration Award.


                                       28
      In affirming the Arbitration Award, the trial court declined to “second
guess the reasons the arbitrator apparently believed Plaintiff [Shustak] over
Defendants’ expert, Kim Karelis” when determining the amount of fees owed
to the Law Firm. Nor will this court. (See Moncharsh, supra, 3 Cal.4th at p.
11 [courts may neither review the validity of the arbitrator’s reasoning nor
the sufficiency of the evidence supporting an arbitrator’s award].)
      Fourth, the arbitrator did not “refus[e]” to “hear evidence material” to
the Fee Dispute. To the contrary, she ruled fundamental fairness required
the Weisbords could call one or more, if not all, of the attorney witnesses so
long as the Weisbords produced documents on their privilege log pertaining
to the attorneys who provided such testimony. Although we conclude this
was a reasonable exercise of the arbitrator’s discretion (see Moncharsh,
supra, 3 Cal.4th at p. 11; SWAB, supra, 150 Cal.App.4th at pp. 1195-1196),
even assuming legal error the arbitration’s decision is not reviewable, as we
also conclude the error did not prevent the Weisbords from fairly presenting
their side of the dispute, including by presenting the expert testimony of Mr.
Karelis (see Heimlich, supra, 7 Cal.5th at pp. 369-370 [noting an arbitration
award cannot be set aside based on “a simple error in applying the rules of
evidence,” and further noting a contrary rule “would undermine a foundation
of the Arbitration Act, that an arbitrator’s legal error ordinarily is not
judicially reviewable”]; Hall, supra, 18 Cal.App.4th at p. 439 [the arbitrary
refusal to admit “evidence material to the controversy,” as set forth in
subdivision (a)(5) of section 1286.2, is a “ ‘safety valve in private arbitration
that permits a court to intercede when an arbitrator has prevented a party
from fairly presenting its case’ ”]).




                                        29
                             DISPOSITION
     The judgment is affirmed. Shustak to recover its costs of appeal.




                                                      HALLER, Acting P. J.

WE CONCUR:



O’ROURKE, J.



DATO, J.




                                    30